993 F.2d 1538
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnnie ROWE, Plaintiff-Appellant,v.Mr. POLK;  Randy Crockett;  Joe Hamilton, Defendants-Appellees.
No. 93-6160.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 22, 1993Decided:  May 13, 1993

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  James C. Fox, Chief District Judge.  (CA-92-648-CRT-F)
Johnnie Rowe, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Johnnie Rowe appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Rowe v. Polk, No. CA-92-648-CRT-F (E.D.N.C. Dec. 1, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED